William Deckelman, J.
Petitioners move under article 78 of the Civil Practice Act for an order annulling a determination of respondents, dated August 8, 1958, which refused permission to petitioners to relocate certain outdoor advertising boards, and directing’ the village and its officers to issue to petitioners a license to relocate said outdoor advertising boards.
It appears that prior to petitioner’s application to respondents for a license to erect and maintain such advertising boards or signs the village had adopted a Building Zone Ordinance, and also an ordinance classifying, regulating and restricting the height of display signs, billboards and advertising signs, estab*525lishing minimum setbacks, constructions, erection and maintenance details of same and providing for the issuance of licenses therefor. There was also in existence at such time a Board of Appeals appointed pursuant to the Village Law and the General Ordinance of the village.
The respondents contend that the Zoning Ordinance prohibits the erection of billboards in the area specified in the application for a license, and the petitioners contend that the enactment of the sign ordinance was a repeal of the Village Zoning Ordinance so far as billboards are concerned. The court is constrained to hold that the Zoning Ordinance prohibits the erection of billboards in the specified area and on refusal of the respondents to issue the license applied for the petitioner’s further remedy was to appeal to the Board of Appeals from such refusal, and such appeal was a necessary prerequisite to the institution of this proceeding.
The application is denied and the petition dismissed, without costs.
Submit order.